Citation Nr: 0001913	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a 
laceration to the forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claims as not well 
grounded.

It is noted that the RO denied other claims in the November 
1997 rating decision.  However, the veteran's Notice of 
Disagreement and Substantive Appeal only addressed the 
hearing loss and laceration claims.  Therefore, these are the 
only issues over which the Board currently has jurisdiction.  
38 C.F.R. §§ 20.200-20.202, 20.301 (1999).

The veteran provided testimony at a personal hearing 
conducted before the RO in October 1998, a transcript of 
which is of record.


FINDINGS OF FACT

1.  No competent evidence is on file which relates the 
veteran's current hearing loss disability to his period of 
active duty, to include noise exposure therein.

2.  Although there is evidence to support a finding that the 
veteran sustained a laceration to the forehead during 
service, there is no competent medical evidence that he has 
any current residuals as a result of the laceration.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The claim of entitlement to service connection for 
residuals of a laceration to the forehead is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim must fulfill 
three elements:  (1) a current disability in the form of a 
medical diagnosis; (2) appropriate lay or medical evidence of 
a disease or injury in service or, if appropriate, within an 
applicable presumptive period; and (3) medical evidence of a 
link between the disability and the claimed in-service injury 
or disease.  See Caluza, 7 Vet. App. at 506.  Alternatively, 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence of post-service continuity 
of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997.  Service connection may also be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same disease.  See 38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.309(a); 
Savage, 10 Vet. App. at 495. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his November 1942 service examination.  His hearing 
was found to be 15/15 bilaterally on voice testing.  The 
service medical records show no treatment for or a diagnosis 
of hearing problems during the veteran's period of active 
duty.  On his March 1946 discharge examination, the veteran 
was found to have no disease or defects of the ears.  His 
hearing was found to be 40/40 bilaterally on watch testing; 
20/20 bilaterally on coin click testing; and 15/15 
bilaterally on both whispered and spoken word testing.  

The veteran underwent a VA audiological evaluation in May 
1997.  At that time, the veteran reported that he had noise 
exposure during World War II from working in an engine room.  
It was also noted that he had hearing aids.  The audiological 
evaluation, itself, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
40
45
45
55
46
LEFT
40
45
55
55
70
56

Speech recognition scores were 92 percent bilaterally.  Based 
on these results, the examiner diagnosed moderate 
sensorineural hearing loss, bilaterally.

The veteran also underwent a VA general medical examination 
in May 1997, which made no pertinent findings regarding his 
hearing loss.  Similarly, an April 1997 private medical 
statement from a Dr. P. Dugel made no pertinent findings 
regarding the veteran's hearing loss either.

The RO sent correspondence to the veteran in July 1997, 
requesting, in part, all evidence regarding his hearing loss 
since the time of his discharge to the present.  In August 
1997, the veteran responded that he believed his hearing loss 
was due to the noise exposure he experienced while serving in 
the military during World War II.  For example, he reported 
that his primary job was working in the engine room, and that 
he would serve as an anti-aircraft gun loader during battle.  
He further reported that he wore no ear plugs or protective 
hearing devices at that time.  Therefore, he felt that his 
hearing loss was connected to his military service.  Also, he 
stated that after discharge his hearing loss had increased 
significantly over the years.  Finally, the veteran stated 
that there was no additional military or medical history 
available other than what had already been presented and 
should be on file.

Also submitted in August 1997 was a statement from the 
veteran's spouse who noted that she and the veteran had been 
married for fifty years.  She further stated that since their 
marriage, the veteran's hearing loss had increased gradually 
until it had become quite debilitating.  Moreover, she stated 
that they both believed the hearing loss could be traced to 
the veteran's military service.

In a November 1997 rating decision, the RO denied service 
connection for hearing loss, among other things, as not well 
grounded.  The RO found that there was no record of treatment 
in service for bilateral hearing loss, and that in order to 
make the claim well grounded the veteran had to provide 
evidence which demonstrated that the claimed condition was 
incurred in or aggravated by military service.

The veteran appealed the above decision to the Board.

At his October 1998 personal hearing, the veteran testified, 
in part, about the noise exposure he experienced while on 
active duty, to include his duties in the engine room and on 
the anti-aircraft gun.  The veteran testified that he first 
noticed his hearing loss about 15 to 20 years earlier; about 
20 years after his discharge from service.  His spouse 
testified that she first noted the veteran's hearing problems 
about 10 to 15 years earlier.  The veteran also testified 
that after his discharge, he worked as an aircraft mechanic 
for about 6 months, and did a little flying.  Thereafter, he 
went to work for the telephone company, and underwent several 
examinations in conjunction with this employment.  However, 
he testified that he had not experienced any ear infections, 
or any type of post-service acoustic trauma.  Additionally, 
the veteran testified that he was told he was a candidate for 
hearing aids after taking a hearing test approximately 3 
years earlier.

Following his hearing, the veteran submitted four lay 
statements from individuals who served with him during his 
period of active duty.  Among other things, these individuals 
confirmed the veteran's account of noise exposure during 
active service, including his duties in the engine room and 
working with the anti-aircraft gun.  

In a May 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
hearing loss as not well grounded.  

In a December 1999 statement, the veteran's representative 
noted that the veteran testified at his personal hearing that 
he underwent several examinations in conjunction with his 
employment at the telephone company.  Therefore, the 
representative contended that the claim should be remanded to 
obtain those records.


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not treated for or 
diagnosed with hearing problems during his period of active 
duty.  Moreover, the evidence on file first, including the 
veteran's own statements, show that hearing loss was first 
noted many years after the veteran's discharge from active 
duty.  Clearly, a chronic hearing loss was not noted during 
service and, inasmuch as the veteran did not note hearing 
loss until many years after his discharge, continuity of 
symptomatology since service is not applicable.

The veteran's account of noise exposure during service, as 
well as the lay statement in support thereof, are presumed 
credible for the purpose of determining whether his claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Further, the 
medical evidence shows that the veteran has a current hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  However, no 
competent medical nexus evidence is on file which relates the 
veteran's current hearing loss disability to his period of 
active duty, to include his noise exposure therein.  Without 
such an opinion, the Board must find that the veteran's claim 
is not well grounded.  Caluza at 506.

The only evidence to support the claim are the contentions of 
the veteran and his spouse.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that either the veteran or his spouse has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, their 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

For the reasons stated above, the Board finds that the claim 
is not well grounded, and must be denied.  As the veteran has 
not submitted the evidence necessary for a well-grounded 
claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II.  Laceration

Background.  The veteran's head and face were clinically 
evaluated as normal on his November 1942 service examination.  
However, the evidence does indicate that the veteran had a 
small scar on his forehead at the time of his entry into 
service.  The service medical records show no treatment for a 
laceration of the forehead during the veteran's period of 
active duty.  On his March 1946 discharge examination, the 
veteran's head and face were clinically evaluated as normal.

The veteran underwent a VA general medical examination in May 
1997.  At this examination, the veteran reported, in part, 
that he sustained a laceration over the right forehead, close 
to the hairline, in World War II.  The veteran stated that he 
had three to four stitches placed at that time.  Following 
examination of the veteran, the examiner's found that the 
veteran's in-service laceration had healed well.  The 
examiner stated that he was unable to visualize any scar at 
the present time.  Furthermore, there was no disfiguration or 
any residual problem with regard to this inactive condition.

The veteran's May 1997 VA audiological evaluation made no 
pertinent findings regarding his laceration claim.  
Similarly, the April 1997 private medical statement from Dr. 
Dugel made no pertinent findings regarding the veteran's 
laceration claim either.

In a November 1997 rating decision, the RO denied service 
connection for, among other things, laceration of the right 
forehead as not well grounded.  The veteran appealed this 
decision to the Board.

At his October 1998 personal hearing, the veteran testified, 
in part, that he sustained a laceration when some one dropped 
an empty, five gallon bucket on his forehead as he was coming 
up the hatch in the engine room.  It was noted at the hearing 
that the veteran indicated that the laceration was to the 
left temple area, around the hair line.  It was further 
indicated that the veteran had a small residual scar or 
ridged area that was difficult to see.  The veteran testified 
that the laceration healed adequately, and that he had not 
experienced any residual pain or ulceration as a result of 
the laceration.  

Following his hearing, the veteran submitted four lay 
statements from individuals who served with him during his 
period of active duty.  Among other things, these individuals 
confirm that the veteran sustained a laceration to the 
forehead during active service.  Specifically, that he was 
hit in the forehead by a bucket that some one had dropped 
down the engine room hatch.

In a May 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a laceration of the forehead as not well grounded.  Among 
other things, the RO found that the laceration, if existent, 
was acute and transitory with no demonstrable residuals.  


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for residuals of a 
laceration to the forehead is not well grounded.

As an initial matter, the Board finds that the evidence 
supports the conclusion that the veteran sustained a 
laceration to the forehead during service, for the purpose of 
determining whether the claim is well grounded.  Meyer, 
supra; King, supra.  However, no competent medical evidence 
is on file to show that the veteran has any current disabling 
residuals from his in-service laceration.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claims, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground either his hearing loss or 
his laceration claim.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.  With respect to the medical 
examinations from the veteran's employment with the telephone 
company, the veteran testified that he first began to 
experience hearing problems many years after his discharge 
from service.  Further, the veteran did not indicate that he 
was ever told he had hearing loss as a result of any of his 
employment examinations, or that any medical professional 
ever related his hearing loss to his period of active duty.

The Board further notes that it has been contended that the 
veteran should be considered a combat veteran and be given 
the benefit of the provisions of 38 U.S.C.A. § 1154(b).  
Section 1154(b) relaxes the evidentiary requirement as to the 
evidence needed to establish the occurrence of an event, 
i.e., "whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required."  Caluza, 7 Vet. App. at 507.  However, 
in determining that the hearing loss and laceration claims 
were not well grounded, the Board has presumed that the 
veteran's account of what occurred during service are true.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) would provide 
no additional benefit to the veteran in the instant case.  
See Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of a 
laceration to the forehead is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

